Citation Nr: 0828942	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-13 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision, which 
denied a claim for service connection for PTSD.

The Board notes that the veteran indicated on a June 2006 
notice of disagreement that he disagreed with the September 
2005 rating decision denying his claim for service connection 
for a brain injury.  The veteran was issued a statement of 
the case (SOC) in April 2007, which included this issue.  The 
veteran did not, however, list this issue on his May 2007 VA 
Form 9 Appeal.  Therefore, the veteran's claim for service 
connection for PTSD is the only issue currently on appeal 
before the Board.


FINDING OF FACT

The most probative medical evidence of record reveals that 
the veteran does not have PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in May 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  All records identified by the 
veteran as relating to the claim have been obtained, to the 
extent possible.  The Board acknowledges that the claims 
folder indicates that the veteran appears to have been 
awarded Social Security Administration (SSA) benefits 
following a psychotic break in 1991.  See VA examination 
report, March 2007.  These records have not been associated 
with the claims folder.  However, the examiner at the 
September 2005 VA examination reported that the veteran has 
been unemployed since 1990, when he was medically retired 
from his job and put on pension for mental illness, not 
including PTSD.  VA's duty to secure records extends only to 
relevant records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2007); see also Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005).  As it has been noted that these 
missing SSA records relate to mental illness other than PTSD, 
the Board finds that any error in failing to obtain these 
records is not prejudicial.  The Board concludes that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided VA examinations for his claim for service 
connection for PTSD in September 2005 and March 2007.  The 
Board finds that these examinations and opinions are thorough 
and complete.  The examiners noted that the claims file had 
been reviewed.  Therefore, these examination reports and 
opinions are sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

The veteran is currently seeking service connection for PTSD 
as a result of an in-service stressor event.  See Claim, 
April 2004.  Specifically, the veteran claims that, while on 
active duty, he served on the USS Cook, which participated in 
the evacuation of Phnom Penh and Saigon.  See PTSD 
Questionnaire, August 2004.  He asserts that, during this 
evacuation, he assisted in rescuing people from sinking 
helicopters and boats.  Id.  He also contends that he loaded 
and unloaded anti-submarine rockets and operated the fire 
control room computer which directed and controlled the fire 
launcher.  Id.

The Board notes that the veteran has been afforded two VA 
examinations to determine whether or not he meets the 
criteria for a diagnosis of PTSD according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV).  The first VA examination was 
conducted in September 2005.  Upon reviewing the claims 
folder and interviewing the veteran, the examining physician 
diagnosed the veteran with major depressive disorder with 
psychotic features, obsessive compulsive disorder, and mixed 
personality disorder with avoidant, schizoid, obsessive 
compulsive and schizotypal features.  The examiner did not 
assign the veteran a diagnosis of PTSD.  In rendering these 
diagnoses, the examiner took into the account the veteran's 
history of psychiatric treatment and his report of serving on 
the USS Cook during the evacuation of Vietnam.  The examiner 
found that his stressors would be insufficient to cause PTSD 
and that almost all of the veteran's psychiatric symptoms can 
be attributed to his major depression, obsessive compulsive 
disorder, and mixed personality disorder.  In conclusion, the 
examiner determined that the veteran did not meet the DSM-IV 
criteria for PTSD, due to the fact that his stressors would 
be insufficient to cause PTSD and he does not have the 
sufficient symptoms to warrant a diagnosis of PTSD.

In March 2007, the veteran underwent the second VA 
examination.  Upon reviewing the claims folder and 
interviewing the veteran, the examiner diagnosed the veteran 
with schizoaffective disorder and obsessive compulsive 
disorder.  No diagnosis of PTSD was rendered.  The examiner 
noted that the veteran had a history of psychiatric 
hospitalizations for suicidal ideation and psychosis.  The 
veteran informed the examiner of his involvement with nuclear 
weapons, but claimed his participation in the evacuation of 
Vietnam as his primary stressor.  The examiner specifically 
stated that this stressor does not meet the DSM-IV stressor 
criteria.  The examiner acknowledged that the veteran does 
have some symptoms that are suggestive of PTSD but stated 
that they are really more anxiety symptoms associated with 
delusional preoccupations.  In summary, the examiner 
concluded that the veteran does not have PTSD because he does 
not identify stressor criteria that would indicate a 
diagnosis of PTSD.  He concluded that the veteran's 
difficulties are secondary to schizoaffective disorder and 
obsessive compulsive disorder, neither of which is related to 
service. 

The Board notes that the claims folder also contains private 
treatment records reflecting diagnoses of PTSD.  In letters 
dated in October 2004 and December 2006, the veteran's 
treating licensed psychologist noted the veteran's 
psychiatric, military, and employment history and diagnosed 
him with major depressive disorder, obsessive compulsive 
disorder, PTSD, and a personality disorder.  
See Encinitas Psychological Services letters, October 2004 
and December 2006.  In October 2006, the veteran's neighbor, 
who is also a licensed clinical psychologist submitted a 
letter outlining the symptoms she has observed in the veteran 
over the course of 21 years.  See M.L.S.H., Ph.D. letter, 
October 2006.  In this letter, she indicated that the veteran 
is suspicious of others, hypervigilant, and has nightmares.  
She concluded by saying that the veteran's symptoms and 
gradual deterioration seem indicative of PTSD.  In November 
2006, a letter was submitted by the veteran's former treating 
psychiatrist.  See J.M., M.D., F.R.C.P.(C) letter, November 
2006.  This psychiatrist diagnosed the veteran with obsessive 
compulsive disorder, schizoaffective disorder, PTSD, and a 
personality disorder.  In rendering this diagnosis of PTSD, 
the psychiatrist noted the veteran's complaints of recurrent 
nightmares and flashbacks related to Vietnam.  

The Board acknowledges that there are varying opinions 
regarding whether or not the veteran has a current diagnosis 
of PTSD.  The Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, 
both the Federal Circuit and Court have specifically rejected 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  In offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-471.

The Board initially notes that the October 2006 opinion from 
the veteran's neighbor, M.L.S.H., Ph.D., states the veteran's 
symptoms "seem in [sic] indicative of PTSD."  This amounts 
to a speculative opinion.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board thus places little weight of probative 
value on the opinion of the veteran's neighbor.

In the September 2005 and March 2007 VA examination reports, 
the examiners specifically indicated that the entire claims 
folder had been reviewed and gave detailed rationales for 
their opinions, which included the application of the 
criteria for PTSD as outlined in the DSM-IV and detailed 
discussion as to why the veteran's alleged stressors did not 
meet the DSM-IV stressor criteria.  There is no indication 
that the veteran's treating psychologist or psychiatrist had 
access to the entire claims folder.  In addition, and perhaps 
most crucially, the veteran's treating psychologist and 
psychiatrist offered no adequate discussion as to why the 
veteran's alleged stressors met the DSM-IV stressor criteria 
to allow for a diagnosis of PTSD.  The veteran's psychiatrist 
acknowledged that "the severity of the traumas may not have 
been enough to cause PTSD in many.  In [the veteran's case], 
however, due to his obsessive compulsive disorder and 
depression, the impact was significantly magnified, as he 
could not stop thinking about the incidents."  Though this 
opinion accounts for the impact of the alleged stressors on 
the veteran, it still fails to explain how the alleged 
stressors of assisting with an evacuation or working in a 
fire control room "involved actual or threatened death or 
serious injury" to qualify as a traumatic event to allow for 
a diagnosis of PTSD.  See DSM-IV criteria for PTSD.

Moreover, the September 2005 and March 2007 VA examination 
reports are well-reasoned and draw on specific aspects from 
the veteran's medical history, including his substantial 
history of psychiatric diagnoses other than PTSD.  The 
September 2005 and March 2007 VA examiners adequately 
accounted for the role that the veteran's other psychiatric 
symptomatology (such as major depressive disorder, obsessive 
compulsive disorder (OCD) and schizoaffective disorder) 
played in his overall disability picture.  See Hernandez-
Toyens, supra.  The same cannot be said for the private 
opinions of record.  The opinion offered by the veteran's 
psychiatrist only fleetingly refers to the veteran's other 
psychiatric problems, mainly in discussing his alleged 
stressors as detailed above.  Additionally, the veteran's 
private psychologist stated that "the PTSD drives the major 
depression and OCD."  However, this opinion fails to account 
for the private treatment records in the veterans' claims 
file which show hospitalizations for various psychiatric 
problems over the years and do not include a single diagnosis 
of PTSD.  See the reports from Palomar Pomerado Health, 
Aurora Behavioral Health Care, Pomerado Hospital and Mesa 
Visa Hospital.  See also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  The veteran's psychiatrist attempts to explain 
the lack of a diagnosis of PTSD during the veteran's 
hospitalizations, saying his treatment was "focused on acute 
stabilization, not on his PTSD, which was a very chronic 
condition."  However, the veteran was hospitalized for weeks 
at a time and was given extensive mental status evaluations.  
Certainly if PTSD were present, then it would have been 
diagnosed at those times.

As such, the Board attaches greater weight of probative value 
to the September 2005 and March 2007 VA examiners' opinions.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

The only other evidence in the claims file alleging that the 
veteran has PTSD consists of his own statements and those of 
a fellow shipmate and his spouse.  It is now well settled, 
however, that lay persons without medical training, such as 
the veteran, his shipmate and his spouse, are not qualified 
to render medical opinions regarding matters such as 
diagnosis of disease, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2007) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements and those of his shipmate and spouse are 
accordingly lacking in probative value.

Absent competent evidence of the existence of a disability, 
service connection cannot be granted.  See Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  While the Board recognizes the 
veteran's sincere belief in his claim, the most probative 
opinions of record specifically state that the veteran does 
not fully meet the criteria for PTSD, applying the criteria 
as set forth in the DSM-IV.  Therefore, the Board finds that 
the competent medical evidence of record does not show the 
veteran to have PTSD, and there may be no service connection 
for the claimed disability.  As such, the Board need not 
undertake an analysis of the veteran's alleged stressor 
event. 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


